Case 2:21-cv-01393-SJF-AYS Document 1-3 Filed 03/16/21 Page 1 of 9 PagelD #: 13

EXHIBIT “B”

4838-2734-1513, v. 1
Case 2:21-cv-01393-SJF-AYS Document 1-3 Filed 03/16/21 Page 2 er oNpabps iP} 9901927

ADJUSTABLE RATE NOTE
(LIBOR One-Year Index (As Published In The Wall Street Journal)—Rate Caps)

THIS NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN MY INTEREST
RATE AND MY MONTHLY PAYMENT. THIS NOTE LIMITS THE AMOUNT MY
INTEREST RATE CAN CHANGE AT ANY ONE TIME AND THE MAXIMUM RATE I
MUST PAY. :

November 16, 2016 Bridgehampton, NY
[City] [State]

174 Jobs Lane,
[Property 1 Address]

October 13, 2016 Alexandria, VA
[City] [State]

601 North Fairfax Street,
[Property 4 3 Address]

1. BORROWER’S PROMISE TO PAY

In return for a loan that I have received, I promise to pay U.S. $9,500,000.00 (this amount is called
“Principal”), plus interest, to the order of the Lender. The Lender is THE FEDERAL SAVINGS BANK, A
FEDERAL SAVINGS BANK. I will make all payments under this Note in the form of cash, check or money order.

I understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer
and who is entitled to receive payments under this Note is called the “Note Holder.”

2. INTEREST

Interest will be charged on unpaid principal until the full amount of Principal has been paid. I will pay interest
at a yearly rate of 7.25%. The interest rate I will pay will change in accordance with Section 4 of this Note.

The interest rate required by this Section 2 and Section 4 of this Note is the rate I will pay both before and
after any default described in Section 7(B) of this Note.

3. PAYMENTS

(A) Time and Place of Payments

T will pay principal and interest by making a payment every month.

I will make my monthly payment on the first day of each month beginning on January I, 2016. J will make
these payments every month until I have paid all of the principal and interest and any other charges described below
that 1 may owe under this Note. Each monthly payment will be applied as of its scheduled due date and will be

applied to interest before Principal. If, on December 1, 2046, I still owe amounts under this Note, I will pay those
amounts in full on that date, which is called the “Maturity Date.”

Borrowers Initials
Case 2:21-cv-01393-SJF-AYS Document 1-3 Filed 03/16/21 Page 349fONpekye|p32991429

I will make my monthly payments at 300 N. Elizabeth St. Suite 3E, Chicago, IL 60607 or at a different
place if required by the Note Holder.

(B) Amount of My Initial Monthly Payments

Each of my initial monthly payments will be in the amount of U.S. $64,806.75. This amount may change.
(C) Monthiy Payment Changes

Changes in my monthly payment will reflect changes in the unpaid principal of my loan and in the interest

rate that I must pay. The Note Holder will determine my new interest rate and the changed amount of my monthly
payment in accordance with Section 4 of this Note.

4, INTEREST RATE AND MONTHLY PAYMENT CHANGES
(A) Change Dates

The interest rate J will pay may change on the first day of December, 2019, and on that day every 12th
month thereafter, Each date on which my interest rate could change is called a “Change Date.”

(B) The Index

Beginning with the first Change Date, my interest rate will be based on an Index. The “Index” is the average
of interbank offered rates for one-year U.S. dollar-denominated deposits in the London market (““LIBOR”), as
published in The Wall Street Journal. The most recent Index figure available as of the date 45 days before each
Change Date is called the “Current Index.”

If the Index is no longer available, the Note Holder will choose a new index which is based upon comparable
information. The Note Holder will give me notice of this choice.

(C) Calculation of Changes

Before each Change Date, the Note Holder will calculate my new interest rate by adding FIVE percentage
points (5.00%) to the Current Index. The Note Holder will then round the result of this addition to the nearest one-
eighth of one percentage point (0.125%). Subject to the limits stated in Section 4(D) below, this rounded amount will
be my new interest rate until the next Change Date.

The Note Holder will then determine the amount of the monthly payment that would be sufficient to repay
the unpaid principal that I am expected to owe at the Change Date in full on the Maturity Date at my new interest rate
in substantially equal payments. The result of this calculation will be the new amount of my monthly payment.

(D) Limits on Interest Rate Changes

The interest rate I am required to pay at the first Change Date will not be greater than 12.25% or less than
7.25%. Thereafter, my interest rate will never be increased or decreased on any single Change Date by more than
two percentage points from the rate of interest I have been paying for the preceding 12 months. My interest rate will
never be greater than 12.25% or less than 7.25%,

(E) Effective Date of Changes

My new interest rate will become effective on each Change Date. I will pay the amount of my new monthly

payment beginning on the first monthly payment date after the Change Date until the amount of my monthly payment
changes again.

GA"

Borrowers Initials
Case 2:21-cv-01393-SJF-AYS Document 1-3 Filed 03/16/21 Page 4-emd'akerel lips 4e8

(F) Notice of Changes

The Note Holder will deliver or mail to me a notice of any changes in my interest rate and the amount of my
monthly payment before the effective date of any change. The notice will include information required by law to be
given to me and also the title and telephone number of a person who will answer any question I may have regarding
the notice.

53 BORROWER’S RIGHT TO PREPAY

I have the right to make payments of Principal at any time before they are due. A payment of Principal only
is known as a “Prepayment.” When I make a Prepayment, I will tell the Note Holder in writing that I am doing so. I
may not designate a payment as a Prepayment if I have not made all the monthly payments due under the Note.

I may make a full Prepayment or partial Prepayments without paying a Prepayment charge. The Note Holder
will use my Prepayments to reduce the amount of Principal that I owe under this Note. However, the Note Holder
may apply my Prepayment to the accrued and unpaid interest on the Prepayment amount, before applying my
Prepayment to reduce the Principal amount of the Note. If make a partial Prepayment, there will be no changes in
the due dates of my monthly payment unless the Note Holder agrees in writing to those changes. My partial
Prepayment may reduce the amount of my monthly payments after the first Change Date following my partial
Prepayment. However, any reduction due to my partial Prepayment may be offset by an interest rate increase.

6. LOAN CHARGES

If a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the
interest or other loan charges collected or to be collected in connection with this loan exceed the permitted limits,
then: (a) any such loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit;
and (b) any sums already collected from me which exceeded permitted limits will be refunded to me. The Note Holder
may choose to make this refund by reducing the Principal I owe under this Note or by making a direct payment to me.
Ifa refund reduces Principal, the reduction will be treated as a partial Prepayment.
7. BORROWER’S FAILURE TO PAY AS REQUIRED

(A) Late Charges for Overdue Payments

If the Note Holder has not received the full amount of any monthly payment by the end of 15 calendar days

after the date it is due, I will pay a late charge to the Note Holder. The amount of the charge will be 5.00% of my
overdue payment of principal and interest. I will pay this late charge promptly but only once on each late payment.

(B) Default

If I do not pay the full amount of each monthly payment on the date it is due, I will be in default.

(C) Notice of Default

If I am in default, the Note Holder may send me a written notice telling me that if I do not pay the overdue
amount by a certain date, the Note Holder may require me to pay immediately the full amount of Principal which has
not been paid and all the interest that I owe on that amount. That date must be at least 30 days after the date on which
the notice is mailed to me or delivered by other means.

(D) No Waiver By Note Holder

Even if, at a time when I am in default, the Note Holder does not require me to pay immediately in full as
described above, the Note Holder will still have the right to do so if I am in default at a later time.

Borrowers Initials
Case 2:21-cv-01393-SJF-AYS Document 1-3 Filed 03/16/21 Page SLefadvemeheel(inoee! 429

(E) Payment of Note Holder’s Costs and Expenses

If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have
the right to be paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by
applicable law. Those expenses include, for example, reasonable attorneys’ fees.

8. GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given to me under this Note will
be given by delivering it or by mailing it by first class mail to me at the Property 1 Address above or at a different
address if I give the Note Holder a notice of my different address.

Any notice that must be given to the Note Holder under this Note will be given by delivering it or by mailing
it by first class mail to the Note Holder at the address stated in Section 3(A) above or at a different address if I am
given a notice of that different address.

9. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obligated to keep all of the
promises made in this Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety
or endorser of this Note is also obligated to do these things. Any person who takes over these obligations, including
the obligations of a guarantor, surety or endorser of this Note, is also obligated to keep all of the promises made in
this Note. The Note Holder may enforce its rights under this Note against each person individually or against all of
us together. This means that any one of us may be required to pay all of the amounts owed under this Note.

10. WAIVERS

I and any other person who has obligations under this Note waive the rights of Presentment and Notice of
Dishonor. “Presentment” means the right to require the Note Holder to demand payment of amounts due. “Notice of
Dishonor” means the right to require the Note Holder to give notice to other persons that amounts due have not been
paid. :

11. UNIFORM SECURED NOTE

This Note is a uniform instrument with limited variations in some jurisdictions. In addition to the protections
given to the Note Holder under this Note, Mortgages, Deeds of Trust, or Security Deeds (collectively the “Security
Instruments”), dated the same date as this Note, protects the Note Holder from possible losses which might result if I
do not keep the promises which I make in this Note. Those Security Instruments describes how and under what
conditions I may be required to make immediate payment in full of all amounts I owe under this Note. Some of those
conditions are described as follows:

If all or any part of the Property or any Interest in the Property is sold or transferred (or if
Borrower is not a natural person and a beneficial interest in Borrower is sold or transferred) without
Lender’s prior written consent, Lender may require immediate payment in full of all sums secured
by this Security Instrument. However, this option shall not be exercised by Lender if such exercise
is prohibited by Applicable Law. Lender also shall not exercise this option if: (a) Borrower causes
to be submitted to Lender information required by Lender to evaluate the intended transferee as if a
new loan were being made to the transferee; and (b) Lender reasonably determines that Lender’s
security will not be impaired by the loan assumption and that the risk of a breach of any covenant
or agreement in this Security Instrument is acceptable to Lender.

To the extent permitted by Applicable Law, Lender may charge a reasonable fee as a

condition to Lender’s consent to the loan assumption. Lender may also require the transferee to
sign an assumption agreement that is acceptable to Lender and that obligates the transferee to keep

e— 7
“Borrowers Initials
Case 2:21-cv-01393-SJF-AYS Document 1-3 Filed 03/16/21 Page 6 of 9 PagelD #: 18

Loan Number 1010001429

all the promises and agreements made in the Note and in this Security Instrument. Borrower
will continue to be obligated under the Note and this Security Instrument unless Lender releases
Borrower in writing.

If Lender exercises the option to require immediate payment in full, Lender shall give
Borrower notice of acceleration, The notice shall provide a period of not less than 30 days from
the date the notice is given in accordance with Section 15 within which Borrower must pay all
sums secured by this Security Instrument. If Borrower fails to pay these sums prior to the
expiration of this period, Lender may invoke any remedies permitted by this Security Instrument
without further notice or demand on Borrower.

WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED.

SUMMERBREEZE LLC, a New York limited liability
company

ee

-
ne — —_—
So

Bruce Baldinger, Special Secretary, - Borrower

—_—

by: AL LA f he T fru

Brucé E. Baldinger, POA
Attorney in Fact for Paul J. Manafort

Se
by; HH ne ML Vilh.I [rhe

Bruce E. Baldinger, POA
Attorney in Fact for Kathleen B, Manafort

" ——— Initials
‘Case 2:21-cv-01393-SJF-AYS Document 1-3 Filed 03/16/21 Page 7 of 9 PagelD #: 19
Loan Number 1010001429

FIXED/ADJUSTABLE RATE RIDER
(LIBOR One-Year Index (As Published In The Wall Street Journal)—Rate Caps)

THIS FIXED/ADJUSTABLE RATE RIDER is made this 16" day of November, 2016, and is
incorporated into and shall be deemed to amend and supplement the Mortgage, Deed of Trust, or Security Deed (the
“Security Instrument”) of the same date given by the undersigned (“Borrower”) to secure Borrower's
Fixed/Adjustable Rate Note (the “Note”) to The Federal Savings Bank (“Lender”) of the same date and covering
the property described in the Security Instrument and located at:

174 JOBS LANE, BRIDGEHAMPTON, NY 11976
[Property Address]

601 North Fairfax Street, Alexandria, VA 22314
[Property Address]

THE NOTE PROVIDES FOR A CHANGE IN BORROWER’S FIXED INTEREST RATE
TO AN ADJUSTABLE INTEREST RATE. THE NOTE LIMITS THE AMOUNT
BORROWER’S ADJUSTABLE INTEREST RATE CAN CHANGE AT ANY ONE TIME
AND THE MINIMUM AND MAXIMUM RATES BORROWER MUST PAY.

ADDITIONAL COVENANTS. In addition to the covenants and agreements made in the Security
Instrument, Borrower and Lender further covenant and agree as follows:

A. ADJUSTABLE RATE AND MONTHLY PAYMENT CHANGES

The Note provides for an initial fixed interest rate of 7.25%. The Note also provides for a change in the
initial fixed rate to an adjustable interest rate, as follows:

4, ADJUSTABLE INTEREST RATE AND MONTHLY PAYMENT CHANGES
(A) Change Dates

The initial fixed interest rate I will pay will change to an adjustable interest rate on the first day of
December 1, 2019, and the adjustable interest rate I will pay may change on that day every 12th month
thereafter. The date on which my initial fixed interest rate changes to an adjustable interest rate, and each
date on which my adjustable interest rate could change, is called a “Change Date.”

(B) The Index

Beginning with the first Change Date, my adjustable interest rate will be based on an Index. The “Index” is
the average of interbank offered rates for one-year U.S. dollar-denominated deposits in the London market (“LIBOR”),
as published in The Wall Street Journal. The most recent Index value available as of the date 45 days before each
Change Date is called the “Current Index,” provided that if the Current Index is less than zero, then the Current Index
will be deemed to be zero for purposes of calculating my interest rate.

If the Index is no longer available, the Note Holder will choose a new index that is based upon comparable
information. The Note Holder will give me notice of this choice.

(C) Calculation of Changes

Before each Change Date, the Note Holder will calculate my new interest rate by adding Five percentage
points (5.00%) (the “Margin”) to the Current Index. The Note Holder will then round the result of this addition to the
nearest one-eighth of one percentage point (0.125%), Subject to the limits stated in Section 4(D) below, this rounded
amount will be my new interest rate until the next Change Date.

The Note Holder will then determine the amount of the monthly payment that would be sufficient to repay
the unpaid principal that I am expected to owe at the Change Date in full on the Maturity Date at my new interest rate

(Page 1 of 3)
‘Case 2:21-cv-01393-SJF-AYS Document 1-3 Filed 03/16/21 Page 8 of 9 PagelD #: 20

in substantially equal payments. The result of this calculation will be the new amount of my monthly payment.

(D) Limits on Interest Rate Changes

The interest rate I am required to pay at the first Change Date will not be greater than 12.25% or less than
7.25%. Thereafter, my adjustable interest rate will never be increased or decreased on any single Change Date by
more than two percentage points from the rate of interest I have been paying for the preceding 12 months. My interest
rate will never be greater than 12.25% or less than 7.25%.

(E) Effective Date of Changes

My new interest rate will become effective on each Change Date, I will pay the amount of my new monthly
payment beginning on the first monthly payment date after the Change Date until the amount of my monthly payment

changes again.
(F) Notice of Changes

The Note Holder will deliver or mail to me a notice of any changes in my initia] fixed interest rate to an
adjustable interest rate and of any changes in my adjustable interest rate before the effective date of any change. The
notice will include the amount of my monthly payment, any information required by law to be given to me and also
the title and telephone number of a person who will answer any question I may have regarding the notice.

B. TRANSFER OF THE PROPERTY OR A BENEFICIAL INTEREST IN BORROWER

1, Until Borrower’s initial fixed interest rate changes to an adjustable interest rate under the terms
stated in Section A above, Uniform Covenant 18 of the Security Instrument shall read as follows:

Transfer of the Property or a Beneficial Interest in Borrower, As used in this Section
18, “Interest in the Property” means any legal or beneficial interest in the Property, including, but
not limited to, those beneficial interests transferred in a bond for deed, contract for deed, installment
sales contract or escrow agreement, the intent of which is the transfer of title by Borrower at a future
date to a purchaser.

If all or any part of the Property or any Interest in the Property is sold or transferred (or if
Borrower is not a natural person and a beneficial interest in Borrower is sold or transferred) without
Lender’s prior written consent, Lender may require immediate payment in full of all sums secured
by this Security Instrument. However, this option shall not be exercised by Lender if such exercise
is prohibited by Applicable Law.

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The
notice shall provide a period of not less than 30 days from the date the notice is given in accordance
with Section 15 within which Borrower must pay all sums secured by this Security Instrument. If
Borrower fails to pay these sums prior to the expiration of this period, Lender may invoke any
remedies permitted by this Security Instrument without further notice or demand on Borrower.

2. When Borrower’s initial fixed interest rate changes to an adjustable interest rate under the terms
stated in Section A above, Uniform Covenant 18 of the Security Instrument described in Section B1 above shall then
cease to be in effect, and the provisions of Uniform Covenant 18 of the Security Instrument shall be amended to read
as follows:

(Page 2 of 3)
4

‘Case 2:21-cv-01393-SJF-AYS Document 1-3 Filed 03/16/21 Page 9 of 9 PagelD #: 21
Loan Number 1010001429

Transfer of the Property or a Beneficial Interest in Borrower. As used in this
Section 18, “Interest in the Property” means any legal or beneficial interest in the Property,
including, but not limited to, those beneficial interests transferred in a bond for deed, contract for
deed, installment sales contract or escrow agreement, the intent of which is the transfer of title by
Borrower at a future date to a purchaser.

If all or any part of the Property or any Interest in the Property is sold or transferred (or
if Borrower is not a natural person and a beneficial interest in Borrower is sold or transferred)
without Lender’s prior written consent, Lender may require immediate payment in full of all
sums secured by this Security Instrument. However, this option shall not be exercised by
Lender if such exercise is prohibited by Applicable Law. Lender also shall not exercise this
option if: (a) Borrower causes to be submitted to Lender information required by Lender to
evaluate the intended transferee as if a new loan were being made to the transferee; and (b)
Lender reasonably determines that Lender’s security will not be impaired by the loan
assumption and that the risk of a breach of any covenant or agreement in this Security
Instrument is acceptable to Lender.

To the extent permitted by Applicable Law, Lender may charge a reasonable fee as a
condition to Lender’s consent to the loan assumption. Lender also may require the transferee
to sign an assumption agreement that is acceptable to Lender and that obligates the transferee to
keep all the promises and agreements made in the Note and in this Security Instrument.
Borrower will continue to be obligated under the Note and this Security Instrument unless
Lender releases Borrower in writing.

If Lender exercises the option to require immediate payment in full, Lender shall give
Borrower notice of acceleration. The notice shall provide a period of not less than 30 days from
the date the notice is given in accordance with Section 15 within which Borrower must pay all
sums secured by this Security Instrument. If Borrower fails to pay these sums prior to the
expiration of this period, Lender may invoke any remedies permitted by this Security Instrument
without further notice or demand on Borrower.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in

this Fixed/Adjustable Rate Rider.

SUMMERBREEZE LLC, a New York limited liability

company

  
 

 

Bruce E. ealdinger,
pac Secretary, -1 - Borrower

by: Wt wha ra eT fh ud

Bruce E. Baldinger, POA
Attorney in Fact for Paul J, Manafort

 

by: Ay Yi, Lt ¥ bebo (Be Pra

Bruce E. Baldinger, Pi POA
Attorney in Fact for Kathleen B. Manafort

(Page 3 of 3)
